DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s Arguments/Remarks filed 7/1/2022 are persuasive in overcoming all of the previous rejections in view of the current amendments to the claims. In particular, neither Roy (Pub. Date: April 2012, Microstructure and texture evolution during β extrusion of boron modified Ti–6Al–4V alloy) nor Seshacharyulu (Pub. Date: 2002, Microstructural mechanisms during hot working of commercial grade Ti–6Al–4V with lamellar starting structure) disclose or fairly suggest the microstructure observation position is a cross section of 3000 x 6000 µm parallel to an extrusion direction and perpendicular to a surface observed using an optical microscope, and a 0.2% proof stress is 830 MPa or more, an elongation is 10% or more, a tensile strength is 900 MPa or more in a tensile test using a tensile test specimen in which a parallel part of the tensile test specimen does not include the exterior surface of the α+β titanium alloy extruded shape, as required by currently amended claim 1. The prior art of record fails to set forth a prima facie case of obviousness either alone or in combination. Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-4 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734